UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-14306 CHINA CRESCENT ENTERPRISES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 84-0928627 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identificationnumber) 14860 Montfort Drive, Suite 210, Dallas, TX75254 (Address of principal executive offices) (214) 722-3040 Issuer’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer[ü] Smaller Reporting Company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ The Registrant had 480,598,231 shares of Common Stock outstanding as of May 24, 2010. PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 1 Consolidated Statements of Operations - ThreeMonths Ended March 31, 2010 and 2009 2 Consolidated Statement of Changes in Equity – December 31, 2009 through March 31, 2010 3 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings – Not Applicable 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities – Not Applicable 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information – Not Applicable 13 Item 6. Exhibits 14 SIGNATURES 14 Item 1.Financial Statements China Crescent Enterprises, Inc. Consolidated Balance Sheet ASSETS 3/31/2010 December 31, 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Supplier advances and prepaid expenses Advances to affiliate Assets of discontinued operations Other current assets Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable $ $ Short-term borrowing Accrued expenses and other liabilities Income taxes payable - Liabilities of discontinued operations Total current liabilities Long-term debt Total liabilities EQUITY China Crescent Enterprises, Inc. shareholders' equity: Common stock; $.001 par value; 1,000,000,000 shares authorized; 375,755,144 and 234,370,600 shares issued and outstanding at March 31, 2010 and December31, 2009, respectively Preferred stock; $.001 par value; 20,000,000 shares authorized; Series C 10,000 and 10,000; Series D 5,000 and 5,000 shares issued and outstanding at March 31, 2010 and December31, 2009, respectively 15 15 Additional paid-in capital Accumulated comprehensive income Retained earnings Total China Crescent Enterprises, Inc. stockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. China Crescent Enterprises, Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended March 31, REVENUE $ COST OF SALES Gross Margin OPERATING EXPENSES Selling, general and administrative expenses Depreciation and amortization Total expenses Income (loss) from operations OTHER INCOME (EXPENSE) Interest income - - Interest expense ) ) ) Other income Other expense ) ) ) Total other income (expense) ) Net income before income taxand non-controlling interest Foreign income tax - Non-controlling interest in consolidated subsidiary Net income Other comprehensive income (loss): Unrealized gain (loss) on available-for-sale securities - ) Gain on foreign currency translation Total other comprehensive income Comprehensive income $ $ $ Earnings per share-basic and diluted: Net income per weighted-average share-basic $ $ $ Net income per weighted-average share-diluted $ $ $ Number of weighted average common shares o/s-basic Number of weighted average common shares o/s-diluted See accompanying notes to consolidated financial statements. China Crescent Enterprises, Inc. Consolidated Statement of Changes in Equity December 31, 2009 Through March 31, 2010 (Unaudited) Accumulated Number of Shares Par Value of Shares Additional Comprehensive Retained Stockholders' Preferred Common Preferred Common Paid-In Capital Income Earnings Equity STARTING BALANCE, 12/31/09 $
